Exhibit 10.5

AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

Dated as of January 3, 2005, as amended and restated as of March 10, 2006

 

--------------------------------------------------------------------------------

COMPUCREDIT

CREDIT CARD MASTER NOTE BUSINESS TRUST III

 

--------------------------------------------------------------------------------

between

COMPUCREDIT CORPORATION

and

COMPUCREDIT FUNDING CORP. III

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page    ARTICLE I       DEFINITIONS   

Section 1.01.

   Definitions    1

Section 1.02.

   Other Definitional Provisions    8    ARTICLE II       PURCHASE AND
CONVEYANCE OF RECEIVABLES   

Section 2.01.

   Purchase    10

Section 2.02.

   Addition of Supplemental Accounts    11

Section 2.03.

   Addition of Automatic Additional Accounts    12

Section 2.04.

   Representations and Warranties    13    ARTICLE III       CONSIDERATION AND
PAYMENT   

Section 3.01.

   Purchase Price    14

Section 3.02.

   Adjustments to Purchase Price    14

Section 3.03.

   Use of Name, Logo and Marks    14    ARTICLE IV       REPRESENTATIONS AND
WARRANTIES   

Section 4.01.

   Representations and Warranties of CompuCredit    15

Section 4.02.

   Representations and Warranties of CompuCredit Relating to the Agreement and
the Receivables    16

Section 4.03.

   Representations and Warranties of CFC    17    ARTICLE V       COVENANTS   

Section 5.01.

   Covenants of CompuCredit    19

Section 5.02.

   Covenants of CompuCredit with Respect to Receivables Purchase Agreements   
21    ARTICLE VI       INDEMNITY AND REPURCHASE OBLIGATION   

Section 6.01.

   Indemnity for Ineligible Receivables    22

Section 6.02.

   Reassignment of Noteholders’ Interest in Trust Portfolio    22    ARTICLE VII
      CONDITIONS PRECEDENT   

Section 7.01.

   Conditions to CFC’s Obligations Regarding Initial Receivables    23

Section 7.02.

   Conditions Precedent to CompuCredit’s Obligations    23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page    ARTICLE VIII       TERM AND PURCHASE TERMINATION   

Section 8.01.

   Term    24

Section 8.02.

   Purchase Termination    24    ARTICLE IX       MISCELLANEOUS PROVISIONS   

Section 9.01.

   Amendment    25

Section 9.02.

   Governing Law    25

Section 9.03.

   Notices    25

Section 9.04.

   Severability of Provisions    25

Section 9.05.

   Assignment    25

Section 9.06.

   Acknowledgement and Agreement of CompuCredit    25

Section 9.07.

   Further Assurances    26

Section 9.08.

   No Waiver; Cumulative Remedies    26

Section 9.09.

   Counterparts    26

Section 9.10.

   Binding; Third-Party Beneficiaries    26

Section 9.11.

   Merger and Integration    26

Section 9.12.

   Headings    26

Section 9.13.

   Schedules and Exhibits    27

Section 9.14.

   Survival of Representations and Warranties    27

Section 9.15.

   Nonpetition Covenant    27



--------------------------------------------------------------------------------

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT, dated as of January 3,
2005, as amended and restated as of March 10, 2006, by and between COMPUCREDIT
CORPORATION, a Georgia corporation (together with its permitted successors and
assigns, “CompuCredit”) and COMPUCREDIT FUNDING CORP. III, a Nevada corporation
(together with its permitted successors and assigns, “CFC”).

W I T N E S S E T H:

WHEREAS, CFC desires to purchase, from time to time, Receivables (hereinafter
defined) sold to CompuCredit by Columbus Bank and Trust Company, a state
chartered bank organized under the laws of the State of Georgia (together with
its permitted successors and assigns, “Columbus Bank”) and arising under certain
credit card accounts of Columbus Bank;

WHEREAS, CFC may in the future desire to purchase, from time to time, certain
Receivables sold to CompuCredit by another Account Owner (hereinafter defined)
and arising under certain credit card accounts of such Account Owner;

WHEREAS, CompuCredit desires to sell and assign from time to time certain
Receivables to CFC upon the terms and conditions hereinafter set forth;

WHEREAS, CompuCredit and CFC entered into that Receivables Purchase Agreement,
dated as of January 3, 2005 (the “Prior RPA”);

WHEREAS, CompuCredit and CFC desire to amend and restate the Prior RPA in its
entirety;

NOW, THEREFORE, it is hereby agreed by and between CFC and CompuCredit as
follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. The following words and phrases shall have the
following meanings:

“Account” shall mean each consumer revolving credit card account established
pursuant to a Credit Card Agreement between an Account Owner and any Person,
which account is identified by the bank identification numbers and the bank
numbers specified on Schedule I hereto as such schedule may be amended from time
to time, and by account number and by the receivables balance in the Account
Schedule delivered to CFC by CompuCredit as required pursuant to Section 2.01,
including, without limitation, each Initial Account, each Additional Account,
each Related Account, and each Transferred Account. The term “Account” shall
refer to an Additional Account only from and after the Addition Date with
respect thereto.

“Account Owner” shall mean Columbus Bank, First Bank & Trust, First Bank of
Delaware or any other entity which is the issuer of the credit card relating to
an Account pursuant to a Credit Card Agreement.



--------------------------------------------------------------------------------

“Account Schedule” shall mean a computer file or microfiche list delivered by
CompuCredit to CFC containing a true and complete list of all Accounts,
identified by bank identification number and by bank number and by account
number and setting forth the aggregate amount of Principal Receivables
outstanding in such Accounts (a) as of the Initial Cut-Off Date (for the Account
Schedule delivered on the Closing Date), (b) as of the Determination Date
immediately succeeding the end of the related Monthly Period during which the
Addition Date occurred (for any Account Schedule relating to Automatic
Additional Accounts) and (c) as of the Addition Cut-Off Date (for any Account
Schedule relating to Supplemental Accounts).

“Additional Account” shall mean each Automatic Additional Account and each
Supplemental Account.

“Addition Cut-Off Date” shall mean (i) with respect to Supplemental Accounts,
the date specified in the notice delivered with respect thereto pursuant to
Section 2.02, and (ii) with respect to Automatic Additional Accounts, the later
of the date on which such Automatic Additional Accounts are originated and the
date on which such Accounts are designated as Automatic Additional Accounts
pursuant to Section 2.03.

“Addition Date” shall mean (a) with respect to Automatic Additional Accounts,
the later of the date on which such Accounts are originated and the date on
which such Accounts are designated as Automatic Additional Accounts pursuant to
Section 2.03 and (b) with respect to Supplemental Accounts, the date from and
after which such Supplemental Accounts are to be included as Accounts pursuant
to Section 2.02.

“Affinity Agreement” shall mean, as applicable, (i) the CB&T Affinity Agreement;
(ii) the FBOD Affinity Agreement, (iii) the FB&T Affinity Agreement and (iv) any
future affinity agreement substantially in the form of the agreements specified
in (i), (ii) or (iii) above, entered into by CompuCredit and an Account Owner.

“Agreement” shall mean this Receivables Purchase Agreement, as it may be
amended, amended and restated, supplemented, or otherwise modified from time to
time.

“Automatic Additional Account” shall mean each consumer revolving credit card
account established pursuant to a Credit Card Agreement between an Account Owner
and any Person with respect to which one or more credit cards are issued to a
cardholder, which credit card account is identified by the bank identification
numbers and the bank numbers specified on Schedule I hereto, as such schedule
may be amended from time to time, and which comes into existence after the
Initial Cut-Off Date.

“Automatic Addition Suspension Date” shall have the meaning specified in
subsection 2.03(a).

“Automatic Addition Termination Date” shall have the meaning specified in
subsection 2.03(a).

“Business Day” shall mean any day other than (a) a Saturday or Sunday or (b) any
other day on which national banking associations or state banking institutions
in New York, New York, Atlanta, Georgia, Columbus, Georgia, Las Vegas, Nevada or
any other city in which the

 

2



--------------------------------------------------------------------------------

principal executive offices of CompuCredit, CFC or any Account Owner, as the
case may be, are located, are authorized or obligated by law, executive order or
governmental decree to be closed.

“Cash Advance Fees” shall mean cash advance transaction fees, if any, as
specified in the Credit Card Agreement applicable to each Account.

“CB&T Affinity Agreement” shall mean the Amended and Restated Affinity Card
Agreement and Accounts Ownership and Administration Agreement dated as of
December 5, 2005, among Columbus Bank, CompuCredit and CompuCredit Acquisition
Corporation, as such agreement has previously been and may hereafter be amended,
modified or supplemented from time to time.

“CFC” shall have the meaning specified in the Recitals hereto.

“Closing Date” shall mean January 3, 2005.

“Collections” shall mean all payments by or on behalf of Obligors (including
Insurance Proceeds) received in respect of the Receivables, in the form of cash,
checks, wire transfers, electronic transfers, ATM transfers or any other form of
payment and all other amounts specified by this Agreement as constituting
Collections, including Interchange, Insurance Proceeds, and Recoveries with
respect to the Receivables.

“Columbus Bank” shall have the meaning specified in the Recitals hereto.

“CompuCredit” shall have the meaning specified in the Recitals hereto.

“Conveyance” shall have the meaning specified in subsection 2.01(a).

“Conveyance Papers” shall have the meaning specified in subsection 4.01(a)(iii).

“Credit Adjustment” shall have the meaning specified in Section 3.02.

“Credit Card Agreement” shall mean, with respect to a revolving credit card
account, the agreements (including any applicable truth-in-lending disclosure
statements) between an Account Owner and the Obligor governing the terms and
conditions of such account, as such agreements or statements may be amended,
modified or otherwise changed from time to time and as distributed (including
any amendments and revisions thereto) to holders of such account.

“Credit Card Guidelines” shall mean the respective policies and procedures of
the Servicer or the applicable Account Owner or, with respect to the Initial
Accounts, Columbus Bank, as such policies and procedures relate to the Accounts
and as such may be amended from time to time, (a) relating to the operation of
its credit card business, which generally are applicable to its portfolio of
revolving credit card accounts or, in the case of an Account Owner that has only
a portion of its portfolio subject to an Affinity Agreement, applicable to such
portion of its portfolio, and in each case which are consistent with prudent
practice, including the policies and procedures for determining the
creditworthiness of credit card customers and the

 

3



--------------------------------------------------------------------------------

extension of credit to credit card customers, and (b) relating to the
maintenance of credit card accounts and collection of credit card receivables.

“Debtor Relief Laws” shall mean (i) the United States Bankruptcy Code and
(ii) all other applicable liquidation, conservatorship, bankruptcy, moratorium,
arrangement, receivership, insolvency, reorganization, suspension of payments,
readjustment of debt, marshalling of assets or similar debtor relief laws of the
United States, any state or any foreign country from time to time in effect
affecting the rights of creditors generally.

“Defaulted Receivables” shall mean, with respect to any Monthly Period, all
Principal Receivables (i) which are charged off as uncollectible in such Monthly
Period in accordance with the Credit Card Guidelines or the Servicer’s customary
and usual servicing procedures for servicing revolving credit card accounts;
(ii) as to which any payment or part thereof remains unpaid for 180 days or more
from the original due date for such Receivables; (iii) as to which the Obligor
thereof is currently the debtor in a case under the United States Bankruptcy
Code; or (iv) as to which the Obligor is deceased. A Principal Receivable shall
become a Defaulted Receivable no later than on the day on which such Principal
Receivable is recorded as charged-off on the Servicer’s computer file of
revolving credit card accounts.

“Determination Date” shall mean either (i) the twelfth (12th) calendar day of
each month (or, if the twelfth calendar day is not a Business Day, then the next
Business Day) or (ii) such earlier date agreed to by CompuCredit and CFC.

“Dollars,” “$” or “U.S. $” shall mean (a) United States dollars or
(b) denominated in United States dollars.

“Eligible Account” shall mean a consumer revolving credit card account owned by
Columbus Bank, First Bank & Trust, First Bank of Delaware or another Account
Owner which, as of the Initial Cut-Off Date or the applicable Addition Cut-Off
Date, has the following characteristics:

(a) is a consumer revolving credit card account in existence and maintained by
an Account Owner;

(b) is payable in Dollars;

(c) has an Obligor who has provided, as his or her most recent billing address,
an address located in the United States or its territories or possessions or a
military address;

(d) does not have any Receivables that are Defaulted Receivables;

(e) does not have any Receivables that have been identified by the applicable
Account Owner, the Servicer or the relevant Obligor as having been incurred as a
result of fraudulent use of any related credit card;

(f) has not been identified as an Account with respect to which the related card
has been lost or stolen;

 

4



--------------------------------------------------------------------------------

(g) does not have any Receivables that give rise to any claim against any
government agency, including, without limitation, the United States or any state
thereof, or any agency, instrumentality, or department thereof; and

(h) has been originated in accordance with the Credit Card Guidelines.

“Eligible Receivable” shall mean each Receivable:

(a) which has arisen in an Eligible Account;

(b) which was created in compliance, in all material respects, with all
Requirements of Law applicable to the institution which owned such Receivable at
the time of its creation and pursuant to a Credit Card Agreement which complies
in all material respects with all Requirements of Law applicable to the Account
Owner;

(c) with respect to which all material consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given in connection with the
creation of such Receivable or the execution, delivery and performance by an
Account Owner of the Credit Card Agreement pursuant to which such Receivable was
created, have been duly obtained, effected or given and are in full force and
effect;

(d) as to which at the time of the transfer of such Receivable to CFC, CFC will
have good and marketable title thereto, free and clear of all Liens;

(e) which has been the subject of a valid transfer and assignment from
CompuCredit to CFC of all CompuCredit’s right, title and interest therein;

(f) which is the legal, valid and binding payment obligation of the Obligor
thereon enforceable against such Obligor in accordance with its terms, except as
such enforceability may be limited by Debtor Relief Laws or by general
principles of equity (whether considered in a proceeding at law or in equity),
and except as such enforceability may be limited by a right to offset,
recoupment, adjustment or any other claim under 12 CFR §226.12(c), 12 CFR
§226.13(d) or the Servicemembers’ Civil Relief Act of 2003;

(g) which constitutes either an “account” or a “payment intangible” as defined
in Article 9 of the New York UCC and Article 9 of the Georgia UCC;

(h) which, at the time of transfer to CFC, has not been waived or modified
except as permitted in accordance with the Credit Card Guidelines and which
waiver or modification is reflected in the Servicer’s computer file of revolving
credit card accounts;

(i) which, at the time of transfer to CFC, is not subject to any right of
rescission, setoff, counterclaim or any other defense (including defenses
arising out of violations of usury laws) of the Obligor, other than defenses
arising out of Debtor Relief Laws;

 

5



--------------------------------------------------------------------------------

(j) as to which, at the time of transfer to CFC, Columbus Bank or any other
Account Owner, as the case may be, has satisfied all of its obligations required
to be satisfied by such time; and

(k) as to which, at the time of transfer to CFC, none of CompuCredit, Columbus
Bank or any other Account Owner, as the case may be, has taken any action which
would impair, or omitted to take any action the omission of which would impair,
the rights of CFC therein.

“FB&T Affinity Agreement” shall mean the Amended and Restated Affinity Card
Agreement dated as of December 28, 2005, between First Bank & Trust and
CompuCredit, as such agreement has previously been and may hereafter be amended,
modified or supplemented from time to time.

“FBOD Affinity Agreement” shall mean the Affinity Card Agreement dated as of
February 16, 2005, between First Bank of Delaware and CompuCredit, as such
agreement has previously been and may hereafter be amended, modified or
supplemented from time to time.

“Finance Charge Receivables” shall mean all Receivables that constitute
(i) Periodic Rate Finance Charges, (ii) Cash Advance Fees, (iii) annual
membership fees and annual service charges, (iv) Late Fees, and (v) Overlimit
Fees. Collections of Finance Charge Receivables shall include (a) Interchange,
(b) Recoveries, (c) all Collections in respect of Ineligible Receivables (to the
extent that such Ineligible Receivables have not been repurchased pursuant to
this Agreement), and (d) all amounts paid by an Account Owner to CompuCredit in
connection with the purchase of Receivables by such Account Owner pursuant to
the applicable Affinity Agreement in respect of the Receivables arising in
Accounts owned by such Account Owner.

“Governmental Authority” shall mean the United States of America, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

“Ineligible Receivable” has the meaning set forth in Section 6.01.

“Initial Account” shall mean each consumer revolving credit card account
existing on the Initial Cut-Off Date and listed on the Account Schedule
delivered by CompuCredit to CFC on the Closing Date.

“Initial Cut-Off Date” shall mean the close of business on January 3, 2005.

“Insolvency Event” shall have the meaning specified in Section 8.02.

“Insurance Proceeds” shall mean any amounts received pursuant to any credit
insurance policies covering any Obligor with respect to Receivables under such
Obligor’s Account.

“Interchange” shall mean all interchange fees payable to an Account Owner (net
of any interchange fees paid by such Account Owner), in its capacity as credit
card issuer,

 

6



--------------------------------------------------------------------------------

through a credit card association, in connection with cardholder charges for
goods or services with respect to the Accounts.

“Late Fees” shall have the meaning specified in the Credit Card Agreement
applicable to each Account for late fees or similar terms.

“Lien” shall mean any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, equity interest, encumbrance,
lien (statutory or other), preference, participation interest, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever,
including any conditional sale or other title retention agreement, or any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction to evidence any of the foregoing.

“Monthly Period” shall mean the preceding calendar month.

“Obligor” shall mean, with respect to any Account, the Person or Persons
obligated to make payments with respect to such Account, including any guarantor
thereof, but excluding any merchant.

“Overlimit Fees” shall have the meaning specified in the Credit Card Agreement
applicable to each Account for overlimit fees or similar terms if such fees are
provided for with respect to such Account.

“Periodic Rate Finance Charges” shall have the meaning specified in the Credit
Card Agreement applicable to each Account for finance charges (due to periodic
rate) or any similar term.

“Person” shall mean any person or entity, including any individual, corporation,
limited liability company, partnership, joint venture, association, joint-stock
company, trust, unincorporated organization, governmental entity or other entity
or organization of any nature, whether or not a legal entity.

“Principal Receivables” shall mean all Receivables other than Finance Charge
Receivables.

“Purchase Price” shall have the meaning specified in subsection 3.01(a).

“Purchased Assets” shall have the meaning specified in subsection 2.01(a).

“Receivables” shall mean all amounts owing by the Obligors under the Accounts
from time to time, including amounts owing for Principal Receivables and Finance
Charge Receivables.

“Recoveries” shall mean all amounts received with respect to Receivables which
have been previously charged off.

 

7



--------------------------------------------------------------------------------

“Related Account” shall mean an Account with respect to which a new credit
account number has been issued by the applicable Account Owner or Servicer under
circumstances resulting from an error or a lost or stolen credit card not
requiring standard application and credit evaluation procedures under the Credit
Card Guidelines, provided that such Related Account can be traced or identified,
by reference to or by way of an Account Schedule, as an Account into which an
Account has been transferred.

“Requirements of Law” shall mean any law, treaty, rule or regulation, or
determination of (or agreement with) an arbitrator or Governmental Authority,
whether federal, state or local (including usury laws, the Federal Truth in
Lending Act and Regulation B and Regulation Z of the Board of Governors of the
Federal Reserve System), and, when used with respect to any Person, the
certificate of incorporation and by-laws or other organizational or governing
documents of such Person.

“Restart Date” shall have the meaning specified in subsection 2.03(a).

“Servicer” shall mean CompuCredit Corporation as Servicer.

“Supplemental Account” shall mean each Eligible Account that is designated
pursuant to Section 2.02 to be included as an Account and is identified in an
Account Schedule delivered to CFC by CompuCredit pursuant to Section 2.01.

“Supplemental Conveyance” shall have the meaning specified in Section 2.02.

“Transferred Account” shall mean each account (other than a Related Account)
into which an Account shall be transferred, provided that such transfer was made
in accordance with the Credit Card Guidelines, and further provided that such
Transferred Account can be traced or identified, by reference to or by way of an
Account Schedule, as an Account into which an Account has been transferred.

“UCC” shall mean the Uniform Commercial Code as in effect in the applicable
jurisdiction.

Section 1.02. Other Definitional Provisions.

(a) All terms defined in this Agreement shall have the defined meanings when
used in any certificate, other document, or Conveyance Paper made or delivered
pursuant hereto unless otherwise defined therein.

(b) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; and Section, Subsection, Schedule
and Exhibit references contained in this Agreement are references to Sections,
Subsections, Schedules and Exhibits in or to this Agreement unless otherwise
specified.

(c) All references herein to Collections, Finance Charge Receivables, Insurance
Proceeds, Interchange, Principal Receivables, Receivables and Recoveries are
references to Collections, Finance Charge Receivables, Insurance Proceeds,
Interchange,

 

8



--------------------------------------------------------------------------------

Principal Receivables, Receivables and Recoveries to the extent transferred by
an Account Owner to CompuCredit pursuant to an Affinity Agreement.

(d) Terms used herein that are defined in the New York UCC and not otherwise
defined herein shall have the meaning set forth in the New York UCC, unless the
context requires otherwise.

[END OF ARTICLE I]

 

9



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND CONVEYANCE OF RECEIVABLES

Section 2.01. Purchase.

(a) In consideration of the payment of the Purchase Price as provided herein,
CompuCredit does hereby sell, transfer, assign, set over and otherwise convey to
CFC (the “Conveyance”), without recourse except as provided herein, all its
right, title and interest, whether now owned or hereafter acquired, in, to and
under all Receivables existing at the close of business on the Initial Cut-Off
Date and arising in the Initial Accounts (including Transferred Accounts and
Related Accounts related to such Initial Accounts), and all Receivables existing
on each Addition Cut-Off Date and arising in the related Additional Accounts
(including Transferred Accounts and Related Accounts related to such Additional
Accounts), and in each case thereafter created from time to time in such
Accounts, all monies due or to become due and all amounts received or receivable
with respect thereto, and all Collections with respect to such Receivables (all
of the foregoing being the “Purchased Assets”). The Receivables existing in the
Initial Accounts on the Initial Cut-Off Date and thereafter arising in the
Initial Accounts on or prior to the Closing Date, and the related Purchased
Assets, shall be and hereby are sold by CompuCredit and purchased by CFC on the
Closing Date. Receivables arising in the Initial Accounts after the Closing Date
and the related Purchased Assets shall be and hereby are sold by CompuCredit and
purchased by CFC on the date such Receivables arise. The Receivables existing in
Additional Accounts at the close of business on the related Addition Cut-Off
Date and the Receivables arising after the Addition Cut-Off Date and on or
before the Addition Date, and the related Purchased Assets, shall be and hereby
are sold by CompuCredit and purchased by CFC on the related Addition Date. The
Receivables arising after such Addition Date in such Additional Accounts and the
related Purchased Assets shall be and hereby are sold by CompuCredit and
purchased by CFC on the date such Receivables arise.

(b) CompuCredit shall (i) authorize and file, at its own expense, any financing
statements (and amendments with respect to such financing statements when
applicable) with respect to the Purchased Assets meeting the requirements of
applicable law in such manner and in such jurisdictions as are necessary to
perfect, and maintain the perfection of, the Conveyance of such Purchased Assets
from CompuCredit to CFC, and (ii) deliver a file-stamped copy of such financing
statements or other evidence of such filings to CFC as soon as is practicable
after filing.

(c) CompuCredit shall, at its own expense, (i) on or prior to (x) the Closing
Date, in the case of the Initial Accounts, and (y) the applicable Addition Date,
in the case of Additional Accounts, indicate in its books and records that all
Receivables arising in the Accounts and the related Purchased Assets have been
conveyed to CFC in accordance with this Agreement and (ii) on or prior to the
date referred to in clauses (i)(x) and (i)(y), deliver to CFC an Account
Schedule (provided that such Account Schedule shall be provided in respect of
Automatic Additional Accounts as soon as practicable after the Determination
Date relating to the Monthly Period during which their respective Addition Dates
occur) specifying for each such Account, as of the Initial Cut-Off Date, in the
case of the Initial Accounts, and the applicable

 

10



--------------------------------------------------------------------------------

Addition Cut-Off Date, in the case of Additional Accounts, (A) its account
number, (B) the aggregate amount outstanding in such Account and (C) the
aggregate amount of Principal Receivables in such Account. Each Account
Schedule, as supplemented from time to time, shall be delivered to CFC. Once the
books and records referenced in clause (i) of this paragraph have been indicated
with respect to any Purchased Asset, CompuCredit agrees not to alter such
indication during the remaining term of this Agreement unless and until
CompuCredit has taken such action as is necessary or advisable to cause the
interest of CFC in the Purchased Assets to continue to be perfected and of first
priority.

(d) The parties hereto intend that the conveyance to CFC by CompuCredit of the
Purchased Assets shall constitute a sale and not a secured borrowing including
for accounting purposes. In the event, however, that it were to be determined
that the transactions evidenced hereby constitute a loan and not a purchase and
sale, this Agreement shall constitute a security agreement under applicable law,
and CompuCredit hereby grants to CFC a first priority perfected security
interest in all of CompuCredit’s right, title and interest, whether now owned or
hereafter acquired, in, to and under the Purchased Assets and the proceeds
thereof to secure the obligations of CompuCredit hereunder.

Section 2.02. Addition of Supplemental Accounts.

(a) From time to time, Eligible Accounts may be designated to be included as
Supplemental Accounts, upon the mutual agreement of CFC and CompuCredit.
CompuCredit and CFC shall also mutually determine the Addition Cut-Off Date and
the Addition Date with respect to such Supplemental Accounts.

(b) On the Addition Date with respect to any designation of Supplemental
Accounts, CFC shall purchase the Receivables in such Supplemental Accounts and
the related Purchased Assets and such Supplemental Accounts shall be Accounts
for purposes of this Agreement, subject to the satisfaction of the following
conditions on such Addition Date:

(i) all Supplemental Accounts shall be Eligible Accounts as of the Addition
Cut-Off Date;

(ii) CompuCredit shall have delivered to CFC copies of UCC-1 financing
statements covering the Receivables arising in such Supplemental Accounts and
the related Purchased Assets, if necessary to perfect CFC’s ownership interest
in the Receivables arising therein and the related Purchased Assets;

(iii) CompuCredit shall have paid to CFC all Collections with respect to such
Supplemental Accounts since the Addition Cut-Off Date;

(iv) as of each of the Addition Cut-Off Date and the Addition Date, no
Insolvency Event with respect to CompuCredit shall have occurred nor shall the
transfer to CFC of the Receivables arising in the Supplemental Accounts have
been made in contemplation of the occurrence thereof;

 

11



--------------------------------------------------------------------------------

(v) CompuCredit shall have delivered to CFC an Officer’s Certificate, dated the
Addition Date, confirming the items set forth in clauses (i) through (iv) above;

(vi) the transfer of the Receivables arising in the Supplemental Accounts to CFC
will not result in a material adverse effect on CFC and CompuCredit shall have
delivered to CFC an Officer’s Certificate, dated the Addition Date, stating that
CompuCredit reasonably believes that the transfer of the Receivables arising in
the Supplemental Accounts to CFC will not have a material adverse effect on CFC;
and

(vii) CompuCredit and CFC shall have entered into a duly executed written
assignment, substantially in the form of Exhibit A (the “Supplemental
Conveyance”).

Section 2.03. Addition of Automatic Additional Accounts.

(a) Prior to the Automatic Addition Termination Date or the Automatic Addition
Suspension Date or after any Restart Date, all Accounts which meet the
definition of Automatic Additional Accounts shall be included and are hereby
designated as Accounts from and after the date upon which they are created and
all Receivables in Automatic Additional Accounts, whether such Receivables are
then existing or thereafter created, shall be automatically sold to CFC as
provided in Section 2.01. For all purposes of this Agreement, all receivables
relating to Automatic Additional Accounts shall be treated as Receivables upon
the later of the date on which such Receivables are created and the date on
which the Automatic Additional Accounts in which such Receivables arise are
designated pursuant to Section 2.03. CompuCredit and CFC mutually may elect at
any time to terminate the designation of Accounts as new accounts which would
otherwise be Automatic Additional Accounts as of any Business Day (the
“Automatic Addition Termination Date”), or suspend any such inclusion as of any
Business Day (an “Automatic Addition Suspension Date”) until a date (the
“Restart Date”) to be designated in writing by CompuCredit and CFC by delivering
to the Servicer written notice of such election at least 10 days prior to such
Automatic Addition Termination Date, Automatic Addition Suspension Date or
Restart Date, as the case may be. Promptly after each of an Automatic Addition
Termination Date, an Automatic Addition Suspension Date or Restart Date,
CompuCredit and CFC agree to authorize, and CompuCredit agrees to file at its
own expense, any amendments to the UCC financing statements referred to in
Section 2.01 necessary to identify the Accounts then subject to this Agreement
and, except in connection with any such filing made after a Restart Date, to
release any security interest in the Receivables arising in any credit card
accounts that would have been Automatic Additional Accounts created after the
Automatic Addition Termination Date or Automatic Addition Suspension Date.

(b) On the Addition Date with respect to any Automatic Additional Accounts, CFC
shall purchase the Receivables in such Automatic Additional Accounts and the
related Purchased Assets (and such Automatic Additional Accounts shall be
Accounts for purposes of this Agreement) as of the close of business on the
applicable Addition Cut-Off Date, subject to the satisfaction of the following
conditions on such Addition Date:

 

12



--------------------------------------------------------------------------------

(i) all Automatic Additional Accounts shall be Eligible Accounts as of the
Addition Cut-Off Date;

(ii) CompuCredit shall have paid to CFC all Collections with respect to such
Automatic Additional Accounts since the Addition Cut-Off Date; and

(iii) as of each of the Addition Cut-Off Date and the Addition Date, no
Insolvency Event with respect to CompuCredit shall have occurred, CompuCredit
shall not be insolvent and the transfer of the Receivables arising in the
Automatic Additional Accounts to CFC shall not have been made in contemplation
of the occurrence of an Insolvency Event or the insolvency of CompuCredit.

Section 2.04. Representations and Warranties. CompuCredit hereby represents and
warrants to CFC as of the Closing Date or the related Addition Date, as
applicable, that the Account Schedule delivered pursuant to subsection 2.01(c)
is true and complete in all material respects.

[END OF ARTICLE II]

 

13



--------------------------------------------------------------------------------

ARTICLE III

CONSIDERATION AND PAYMENT

Section 3.01. Purchase Price.

(a) The “Purchase Price” for the Receivables and the related Purchased Assets
conveyed to CFC under this Agreement shall be an amount equal to 100% of the
aggregate balance of the Principal Receivables so conveyed, adjusted to reflect
such factors as CompuCredit and CFC mutually agree will result in a Purchase
Price determined to be the fair market value of such property. The Purchase
Price for Receivables in the Initial Accounts as of the Closing Date and the
related Purchased Assets shall be paid on the Closing Date, and the Purchase
Price for all other Receivables and the related Purchased Assets conveyed to CFC
under this Agreement shall be payable on a date mutually agreed between
CompuCredit and CFC, but no later than the second Business Day following the
calendar month in which such Receivables and the related Purchased Assets are
conveyed by CompuCredit to CFC.

(b) The Purchase Price shall be paid in cash.

(c) Notwithstanding any other provision of this Agreement, CompuCredit shall not
be obligated to sell Receivables or other Purchased Assets to CFC to the extent
that CompuCredit is not paid the Purchase Price therefor as provided herein.

Section 3.02. Adjustments to Purchase Price. The Purchase Price shall be reduced
on the second Business Day of each calendar month (a “Credit Adjustment”) with
respect to any Receivable previously conveyed to CFC by CompuCredit which has
since been reduced by CompuCredit or the Servicer because of a rebate, refund,
unauthorized charge or billing error to a cardholder or because such Receivable
was created in respect of merchandise which was refused or returned by a
cardholder. The amount of such reduction shall equal the reduction in the
balance of such Receivable resulting from the occurrence of such event. In the
event that a reduction pursuant to this Section 3.02 causes the Purchase Price
to be a negative number, CompuCredit shall, not later than 11:00 a.m., New York
City time, on such date, pay to CFC cash in an amount equal to the amount by
which the Credit Adjustment exceeds the unadjusted Purchase Price.

Section 3.03. Use of Name, Logo and Marks. CompuCredit does hereby grant to CFC
a non-exclusive license to use the name “Aspire” and any other brand name owned
by it and used in connection with the marketing or servicing of any of the
Accounts and all related identifying trade or service marks, signs, symbols,
logos, designs, servicing software, customer lists, and other intangibles in
connection with the servicing of the Receivables purchased hereunder. The
license granted shall be co-extensive with the term of the Agreement.

[END OF ARTICLE III]

 

14



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of CompuCredit.

(a) Representations and Warranties of CompuCredit Relating to CompuCredit.
CompuCredit hereby represents and warrants to, and agrees with, CFC as of the
Closing Date and on each Addition Date that:

(i) Organization and Good Standing. CompuCredit is a corporation duly organized
and validly existing in good standing under the laws of the State of Georgia and
has, in all material respects, full power and authority to own its properties
and conduct its business as such properties are presently owned and such
business is presently conducted, and to execute, deliver and perform its
obligations under this Agreement.

(ii) Due Qualification. CompuCredit is duly qualified to do business and is in
good standing as a foreign corporation (or is exempt from such requirements) and
has obtained all necessary licenses and approvals, in each jurisdiction in which
failure to so qualify or to obtain such licenses and approvals would have a
material adverse effect on CFC.

(iii) Due Authorization. The execution, delivery and performance by CompuCredit
of this Agreement and any other document or instrument delivered pursuant
hereto, including the Supplemental Conveyance executed on such Addition Date
(such other documents or instruments, collectively, the “Conveyance Papers”),
and the consummation by CompuCredit of the transactions provided for in this
Agreement and the Conveyance Papers have been duly authorized by CompuCredit by
all necessary corporate action on the part of CompuCredit.

(iv) No Conflict. The execution and delivery of this Agreement and the
Conveyance Papers by CompuCredit, the performance by CompuCredit of the
transactions contemplated by this Agreement and the Conveyance Papers, and the
fulfillment by CompuCredit of the terms of this Agreement and the Conveyance
Papers applicable to CompuCredit will not conflict with, violate or result in
any breach of any of the material terms and provisions of, or constitute (with
or without notice or lapse of time or both) a material default under, any
indenture, contract, agreement, mortgage, deed of trust, or other instrument to
which CompuCredit is a party or by which it or any of its properties are bound.

(v) No Violation. The execution, delivery and performance of this Agreement and
the Conveyance Papers by CompuCredit and the fulfillment by CompuCredit of the
terms contemplated herein and therein applicable to

 

15



--------------------------------------------------------------------------------

CompuCredit will not conflict with or violate any Requirements of Law applicable
to CompuCredit.

(vi) No Proceedings. There are no proceedings or investigations pending or, to
the best knowledge of CompuCredit, threatened, against CompuCredit, before any
Governmental Authority (i) asserting the invalidity of this Agreement or the
Conveyance Papers, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or the Conveyance Papers,
(iii) seeking any determination or ruling that, in the reasonable judgment of
CompuCredit, would materially and adversely affect the performance by
CompuCredit of its obligations under this Agreement or the Conveyance Papers or
(iv) seeking any determination or ruling that would materially and adversely
affect the validity or enforceability of this Agreement or the Conveyance
Papers.

(vii) All Consents. All authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given by CompuCredit in connection with the execution and
delivery by CompuCredit of this Agreement and the Conveyance Papers and the
performance by CompuCredit of the transactions contemplated by this Agreement or
the Conveyance Papers have been duly obtained, effected or given and are in full
force and effect.

(b) Notice of Breach. The representations and warranties set forth in
subsection 4.01(a) shall survive the sale of the Purchased Assets to CFC. Upon
discovery by CompuCredit or CFC of a breach of any of the representations and
warranties set forth in subsection 4.01(a), the party discovering such breach
shall give written notice to the other party within three Business Days
following such discovery.

Section 4.02. Representations and Warranties of CompuCredit Relating to the
Agreement and the Receivables.

(a) Representations and Warranties. CompuCredit hereby represents and warrants
to CFC as of the Closing Date, and, with respect to clauses (vi), (vii) and
(viii) below, on the dates set forth therein, that:

(i) this Agreement constitutes a legal, valid and binding obligation of
CompuCredit enforceable against CompuCredit in accordance with its terms, except
as such enforceability may be limited by applicable Debtor Relief Laws or
general principles of equity;

(ii) as of the Initial Cut-Off Date, the Account Schedule is an accurate and
complete listing in all material respects of all the Accounts as of the Initial
Cut-Off Date, and the information contained therein with respect to the identity
of such Accounts and the Receivables existing thereunder is true and correct in
all material respects as of the Initial Cut-Off Date;

 

16



--------------------------------------------------------------------------------

(iii) each Receivable conveyed to CFC has been conveyed to CFC free and clear of
any Lien;

(iv) all authorizations, consents, orders or approvals of or registrations or
declarations with any Governmental Authority required to be obtained, effected
or given by CompuCredit in connection with the conveyance of the Purchased
Assets to CFC have been duly obtained, effected or given and are in full force
and effect;

(v) this Agreement constitutes a valid sale, transfer and assignment to CFC of
all right, title and interest of CompuCredit in the Purchased Assets and such
sale is perfected under the UCC;

(vi) on the Initial Cut-Off Date, each Initial Account is an Eligible Account,
and on the applicable Addition Cut-Off Date, each related Additional Account is
an Eligible Account, each related Automatic Additional Account satisfies the
conditions set forth in subsection 2.03(b), and each related Supplemental
Account satisfies the conditions set forth in subsection 2.02(b);

(vii) on the applicable Addition Date, with respect to the related Additional
Accounts, each Receivable contained in such Additional Account on such Addition
Date and conveyed to CFC on such Addition Date is an Eligible Receivable;

(viii) as of the date of the creation of any new Receivable in any Account, such
Receivable is an Eligible Receivable; and

(ix) no selection procedures believed by CompuCredit to be materially adverse to
the interests of CFC have been used in selecting the Accounts.

(b) Notice of Breach. The representations and warranties set forth in
subsection 4.02(a) shall survive the sale of the Purchased Assets to CFC. Upon
discovery by either CompuCredit or CFC of a breach of any of the representations
and warranties set forth in subsection 4.02(a), the party discovering such
breach shall give written notice to the other party within three Business Days
following such discovery; provided that the failure to give notice within three
Business Days does not preclude subsequent notice. CompuCredit hereby
acknowledges that CFC intends to rely on the representations hereunder in
connection with representations made by CFC to secured parties, assignees or
subsequent transferees.

Section 4.03. Representations and Warranties of CFC.

(a) Representations and Warranties. As of the Closing Date and each Addition
Date, CFC hereby represents and warrants to, and agrees with, CompuCredit that:

(i) Organization and Good Standing. CFC is a corporation duly organized and
validly existing under the laws of the State of Nevada and has, in all material
respects, full power and authority to own its properties and conduct its
business as such properties are presently owned and such business is presently
conducted and to execute, deliver and perform its obligations under this
Agreement.

 

17



--------------------------------------------------------------------------------

(ii) Due Authorization. The execution and delivery by CFC of this Agreement and
the Conveyance Papers to which CFC is a party and the consummation by CFC of the
transactions provided for in this Agreement and the Conveyance Papers to which
CFC is a party have been duly authorized by CFC by all necessary corporate
action on the part of CFC.

(iii) No Conflict. The execution and delivery by CFC of this Agreement and the
Conveyance Papers to which CFC is a party, the performance by CFC of the
transactions contemplated by this Agreement and the Conveyance Papers to which
CFC is a party, and the fulfillment by CFC of the terms of this Agreement and
the Conveyance Papers to which CFC is a party applicable to CFC, will not
conflict with, result in any breach of any of the material terms and provisions
of, or constitute (with or without notice or lapse of time or both) a material
default under, any indenture, contract, agreement, mortgage, deed of trust or
other instrument to which CFC is a party or by which it or any of its properties
are bound.

(iv) No Violation. The execution, delivery and performance of this Agreement and
the Conveyance Papers to which CFC is a party by CFC and the fulfillment by CFC
of the terms contemplated herein and therein applicable to CFC will not conflict
with or violate any Requirements of Law applicable to CFC

(v) No Proceedings. There are no proceedings or investigations pending or, to
the knowledge of CFC, threatened, against CFC, before any Governmental Authority
(i) asserting the invalidity of this Agreement or the Conveyance Papers,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or the Conveyance Papers, (iii) seeking any determination or
ruling that, in the reasonable judgment of CFC, would materially and adversely
affect the performance by CFC of its obligations under this Agreement or the
Conveyance Papers to which CFC is a party or (iv) seeking any determination or
ruling that would materially and adversely affect the validity or enforceability
of this Agreement or the Conveyance Papers.

(vi) All Consents. All authorizations, consents, orders or approvals of or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given by CFC in connection with the execution and delivery
by CFC of this Agreement and the Conveyance Papers to which it is a party and
the performance by CFC of the transactions contemplated by this Agreement and
the Conveyance Papers to which it is a party have been duly obtained, effected
or given and are in full force and effect.

(b) Notice of Breach. The representations and warranties set forth in
subsection 4.03(a) shall survive the Conveyance of the Purchased Assets to CFC.
Upon discovery by CFC or CompuCredit of a breach of any of the representations
and warranties set forth in subsection 4.03(a), the party discovering such
breach shall give prompt written notice to the other party.

[END OF ARTICLE IV]

 

18



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Section 5.01. Covenants of CompuCredit. CompuCredit hereby covenants and agrees
with CFC as follows:

(a) Receivables Not To Be Evidenced by Instruments. Except in connection with
its enforcement or collection of a Receivable, CompuCredit will take no action
to cause any Receivable sold to CFC hereunder to be evidenced by any instrument
(as defined in the applicable UCC) and if any Receivable is so evidenced as a
result of any action by CompuCredit it shall be deemed to be an Ineligible
Receivable in accordance with Section 6.01.

(b) Security Interests. Except for the conveyances hereunder, CompuCredit will
not sell, pledge, assign or transfer to any other Person, or take any other
action inconsistent with CFC’s ownership of the Purchased Assets or grant,
create, incur, assume or suffer to exist any Lien arising through or under
CompuCredit on, any Purchased Asset, whether now existing or hereafter created,
and CompuCredit shall not claim any ownership interest in any Purchased Asset
and shall defend the right, title and interest of CFC in, to and under the
Purchased Assets, whether now existing or hereafter created, against all claims
of third parties claiming through or under CompuCredit.

(c) Account Allocations. In the event that CompuCredit is unable for any reason
to sell Receivables to CFC in accordance with the provisions of this Agreement
(including by reason of the application of the provisions of Section 8.02 or any
order of any Governmental Authority), then CompuCredit agrees (except as
prohibited by any such order or any Requirement of Law) to allocate and pay to
CFC, after the date of such inability, all Collections with respect to
Receivables previously sold to CFC. To the extent that it is not clear to
CompuCredit whether collections relate to a Receivable that was sold to CFC or
to a receivable that CompuCredit is unable to sell to CFC, CompuCredit agrees
that it shall allocate payments on each Account with respect to the balance of
such Account first to the oldest balance of such Account. Notwithstanding any
cessation of the sale to CFC of additional Principal Receivables, Principal
Receivables sold to CFC prior to the occurrence of the event giving rise to such
inability, Collections in respect of such Principal Receivables, Finance Charge
Receivables whenever created that accrue in respect of such Principal
Receivables, and Collections in respect of such Finance Charge Receivables,
shall continue to be property of CFC.

(d) Delivery of Collections. In the event that CompuCredit receives Collections
(or any other amounts in respect of the Purchased Assets), CompuCredit agrees to
pay to CFC (or to the Servicer if CFC so directs) all such Collections as soon
as practicable after receipt thereof.

(e) Notice of Liens. CompuCredit shall notify CFC promptly after becoming aware
of any Lien arising through or under it on any Purchased Asset other than the
conveyances hereunder.

 

19



--------------------------------------------------------------------------------

(f) Documentation of Transfer. CompuCredit shall file the documents which are
necessary to perfect and maintain the perfection and priority of CFC’s ownership
interest in the Purchased Assets.

(g) Conduct of Business. CompuCredit shall do all things necessary to remain
duly organized, validly existing and in good standing as a domestic corporation
in its jurisdiction of organization and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted.

(h) Compliance with Laws. CompuCredit will comply with all material laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it or its respective properties may be subject.

(i) Sale Treatment. CompuCredit will not account for (including for accounting
purposes), or otherwise treat, the transactions contemplated by this Agreement
in any manner other than as a sale of the Purchased Assets by CompuCredit to
CFC.

(j) No Sales, Liens, Etc. Except as contemplated hereunder, CompuCredit will not
sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Lien arising through or under CompuCredit upon any
of the Purchased Assets.

(k) No Change in Business or Credit Guidelines. CompuCredit will not make any
change in the character of its business or in the Credit Card Guidelines, which
change would, in either case, be reasonably expected to impair the
collectibility of the Receivables or have a material adverse effect on the
condition (financial or otherwise), business or properties of CompuCredit or the
ability of CompuCredit to perform its obligations hereunder.

(l) Protection of Interest in Purchased Assets. CompuCredit shall authorize,
execute and file such financing statements, continuation statements, amendments
to financing statements and any other documents reasonably requested by CFC or
its successors and assigns or which may be required by law to maintain the
perfection and priority of the ownership interest of CFC in and to the Purchased
Assets.

(m) Affinity Card Agreement. CompuCredit shall promptly deliver to CFC copies of
all material changes or amendments to any Affinity Agreement, and in the case of
any change or amendment to any such agreement that may have a material adverse
effect on CFC, CFC shall have consented to such change or amendment prior to the
effectiveness thereof.

(n) Bank Numbers. CompuCredit shall not, and shall not permit Columbus Bank or
any other Account Owner to, change the bank number of any Account to a bank
number not specified in Schedule I unless, prior to such change, CompuCredit
(i) has given CFC prior written notice thereof and (ii) has made all filings
(including filings under the applicable UCC) and shall have taken all other
action under applicable law in each relevant jurisdiction in order to maintain
the perfection and priority of CFC’s ownership interest in the Receivables
arising in such Accounts and the related Purchased Assets.

 

20



--------------------------------------------------------------------------------

Section 5.02. Covenants of CompuCredit with Respect to Receivables Purchase
Agreements. CompuCredit, in its capacity as purchaser of Receivables from
Columbus Bank or any other Account Owner pursuant to an Affinity Agreement
between CompuCredit and Columbus Bank or any other Account Owner, hereby
covenants that CompuCredit will at all times enforce the covenants and
agreements of Columbus Bank or any other Account Owner in each such Affinity
Agreement.

CFC covenants that it will provide CompuCredit with such information as
CompuCredit may reasonably request to enable CompuCredit to determine compliance
with the covenants contained in this Section.

[END OF ARTICLE V]

 

21



--------------------------------------------------------------------------------

ARTICLE VI

INDEMNITY AND REPURCHASE OBLIGATION

Section 6.01. Indemnity for Ineligible Receivables. In the event any
representation or warranty under subsection 4.02(a)(ii), (iv), (v), (vi), (vii),
(viii) or (ix) is not true and correct in any material respect as of the date
specified therein with respect to any Receivable or the related Account or at
the time of the sale of a Receivable to CFC, CFC does not have good and
marketable title thereto or such Receivable is not free and clear of all Liens
granted by or arising through CompuCredit (such Receivables, “Ineligible
Receivables”), CompuCredit shall indemnify CFC for any loss directly resulting
from CompuCredit’s breach of such representation or warranty; provided, however,
that in no event shall the amount of such indemnity exceed the Purchase Price
paid for such Receivable.

Section 6.02. Reassignment of Noteholders’ Interest in Trust Portfolio. In the
event any representation or warranty set forth in subsection 4.01(a) or
subsection 4.02(a)(i) is not true and correct in any material respect,
CompuCredit shall be obligated to accept a reassignment of such Receivables from
CFC on the terms set forth below.

CompuCredit shall pay to CFC in immediately available funds, not later than
11:00 a.m., New York City time, on the fifth Business Day after the day on which
CompuCredit receives notice of such reassignment obligation, in payment for such
reassignment, an amount equal to the aggregate outstanding balance of Principal
Receivables as of the close of business on the day immediately preceding the
date on which payment is made. Upon such payment on such date, CFC shall
automatically and without further action sell, transfer, assign, set-over and
otherwise convey to CompuCredit, without recourse, representation or warranty,
all the right, title and interest of CFC in and to the Receivables, all
Interchange, Insurance Proceeds, Recoveries, and other Collections related
thereto, all monies and amounts due or to become due with respect thereto, all
proceeds thereof, and all Purchased Assets related thereto. CFC shall execute
such documents and instruments of transfer or assignment and take such other
actions as shall reasonably be requested by CompuCredit to effect the conveyance
of such property pursuant to this paragraph.

Section 6.03. Indemnity for Collections Setoff Pursuant to Affinity Agreement.
In the event that any Collections or any funds that would otherwise be
Collections conveyed to CFC pursuant to Section 2.01 are not received by CFC as
a result of a setoff, holdback, or deduction by an Account Owner pursuant to the
related Affinity Agreement, CompuCredit shall promptly pay CFC the amount not
received by CFC and indemnify CFC for any loss directly resulting from such
setoff, holdback, or deduction.

[END OF ARTICLE VI]

 

22



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS PRECEDENT

Section 7.01. Conditions to CFC’s Obligations Regarding Initial Receivables. The
obligations of CFC to purchase the Receivables in the Initial Accounts on the
Closing Date shall be subject to the satisfaction of the following conditions:

(a) All representations and warranties of CompuCredit contained in this
Agreement shall be true and correct on the Closing Date with the same effect as
though such representations and warranties had been made on such date;

(b) All information concerning the Initial Accounts provided to CFC shall be
true and correct as of the Initial Cut-Off Date in all material respects;

(c) CompuCredit shall have (i) delivered to CFC an Account Schedule containing a
true and complete list of all Initial Accounts identified by bank identification
number, bank number and account number and by the Receivables balance as of the
Initial Cut-Off Date and (ii) substantially performed all other obligations
required to be performed by it by the provisions of this Agreement;

(d) CompuCredit shall have authorized and filed, at its expense, any financing
statement with respect to the Purchased Assets now existing and hereafter
created meeting the requirements of applicable law in such manner and in such
jurisdictions as are necessary to perfect the sale of the Purchased Assets by
CompuCredit to CFC, and shall deliver a file-stamped copy of such financing
statements or other evidence of such filings to CFC; and

(e) All corporate and legal proceedings and all instruments in connection with
the transactions contemplated by this Agreement shall be satisfactory in form
and substance to CFC, and CFC shall have received from CompuCredit copies of all
documents (including, without limitation, records of corporate proceedings)
relevant to the transactions herein contemplated as CFC may reasonably have
requested.

Section 7.02. Conditions Precedent to CompuCredit’s Obligations. The obligations
of CompuCredit to sell the Receivables in the Initial Accounts on the Closing
Date shall be subject to the satisfaction of the following conditions:

(a) All representations and warranties of CFC contained in this Agreement shall
be true and correct on the Closing Date with the same effect as though such
representations and warranties had been made on such date;

(b) Payment or provision for payment of the Purchase Price in accordance with
the provisions of Section 3.01 shall have been made; and

(c) All corporate and legal proceedings and all instruments in connection with
the transactions contemplated by this Agreement shall be satisfactory in form
and substance to CompuCredit, and CompuCredit shall have received from CFC
copies of all documents (including, without limitation, records of corporate
proceedings) relevant to the transactions herein contemplated as CompuCredit may
reasonably have requested.

[END OF ARTICLE VII]

 

23



--------------------------------------------------------------------------------

ARTICLE VIII

TERM AND PURCHASE TERMINATION

Section 8.01. Term. This Agreement shall commence as of the date of execution
and delivery hereof and shall continue until such date as may be mutually agreed
by CFC and CompuCredit.

Section 8.02. Purchase Termination. If CompuCredit shall fail generally to, or
admit in writing its inability to, pay its debts as they become due; or if a
proceeding shall have been instituted in a court having jurisdiction in the
premises seeking a decree or order for relief in respect of CompuCredit in an
involuntary case under any Debtor Relief Law, or for the appointment of a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official of CompuCredit or for any substantial part of
CompuCredit’s property, or for the winding-up or liquidation of CompuCredit’s
affairs and, if instituted against CompuCredit, any such proceeding shall
continue undismissed or unstayed and in effect for a period of 60 consecutive
days or upon entry of any order or decree providing for such relief, or any of
the actions sought in such proceeding shall occur; or if CompuCredit shall
commence a voluntary case under any Debtor Relief Law, or if CompuCredit shall
consent to the entry of an order for relief in an involuntary case under any
Debtor Relief Law, or consent to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official of, or for, any substantial part of its property, or
CompuCredit shall make any general assignment for the benefit of its creditors;
or CompuCredit shall have taken any corporate action in furtherance of any of
the foregoing actions (each an “Insolvency Event”); then CompuCredit shall
immediately cease to transfer Principal Receivables to CFC and shall promptly
give notice to CFC of such Insolvency Event. Notwithstanding any cessation of
the transfer to CFC of additional Principal Receivables, Principal Receivables
transferred to CFC prior to the occurrence of such Insolvency Event, Collections
in respect of such Principal Receivables, Finance Charge Receivables whenever
created, accrued in respect of such Principal Receivables, and Collections in
respect of such Finance Charge Receivables shall continue to be property of CFC.

[END OF ARTICLE VIII]

 

24



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.01. Amendment. This Agreement and the rights and obligations of the
parties hereunder may not be changed orally, but only by an instrument in
writing signed by CFC and CompuCredit in accordance with this Section 9.01. This
Agreement may be amended from time to time by CFC and CompuCredit (i) to cure
any ambiguity, (ii) to correct or supplement any provisions herein which may be
inconsistent with any other provisions herein, (iii) to add any other provisions
with respect to matters or questions arising under this Agreement which shall
not be inconsistent with the provisions of this Agreement, (iv) to change or
modify the Purchase Price and (v) to change, modify, delete or add any other
obligation of CompuCredit or CFC. Any reconveyance executed in accordance with
the provisions hereof shall not be considered to be an amendment to this
Agreement.

Section 9.02. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 9.03. Notices. All demands, notices and communications hereunder shall
be in writing and shall be deemed to have been duly given if personally
delivered at or mailed by certified mail, return receipt requested, to (a) in
the case of CompuCredit, 245 Perimeter Center Parkway, Suite 600, Atlanta,
Georgia 30346, Attention: General Counsel (facsimile no. (770) 206-6187) or
(b) in the case of CFC, CompuCredit Funding Corp. III, 3993 Howard Hughes
Parkway, Suite 250 Office 210, Las Vegas, Nevada 89109, Attention Rebecca Howell
(facsimile no. (702) 866-2244), with a copy to Lionel, Sawyer & Collins, 50 W.
Liberty Street, Suite 1100, Reno, NV 89501, Attention: Colleen Dolan, Esq., or,
as to each party, at such other address as shall be designated by such party in
a written notice to each other party.

Section 9.04. Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions, or
terms shall be deemed severable from the remaining covenants, agreements,
provisions, and terms of this Agreement and shall in no way affect the validity
or enforceability of the other provisions of this Agreement.

Section 9.05. Assignment. Notwithstanding anything to the contrary contained
herein, other than as provided in Section 9.06, this Agreement may not be
assigned by the parties hereto; provided, however, that CompuCredit shall have
the right to assign its right, title and interest in, to and under this
Agreement to (i) any successor by merger assuming this Agreement or (ii) any
entity.

Section 9.06. Acknowledgement and Agreement of CompuCredit. CompuCredit
expressly acknowledges and agrees that all of CFC’s right, title, and interest
in, to, and under this

 

25



--------------------------------------------------------------------------------

Agreement, including, without limitation, all of CFC’s right, title, and
interest in and to the Purchased Assets, will be assigned by CFC to an issuer of
asset-backed securities and such issuer will grant a security interest therein
to an indenture trustee for the benefit of the noteholders and any series
enhancers, and CompuCredit consents to such assignments. CompuCredit further
agrees that notwithstanding any claim, counterclaim, right of setoff or defense
which it may have against CFC, due to a breach by CFC of this Agreement or for
any other reason, and notwithstanding the bankruptcy of CFC or any other event
whatsoever, CompuCredit’s sole remedy shall be a claim against CFC for money
damages, and then only to the extent of funds available to CFC, and in no event
shall CompuCredit assert any claim on or any interest in the Purchased Assets or
take any action which would reduce or delay receipt by CFC or such issuer of
collections with respect to the Purchased Assets. Additionally, CompuCredit
agrees that any amounts payable by CompuCredit to CFC hereunder which are to be
paid by CFC to such issuer shall be paid by CompuCredit, at the written request
of CFC, directly to the issuer.

Section 9.07. Further Assurances. CFC and CompuCredit agree to do and perform,
from time to time, any and all acts and to authorize and execute any and all
further instruments required or reasonably requested by the other party more
fully to effect the purposes of this Agreement, including, without limitation,
the authorization and execution of any financing statements, amendments thereto,
or continuation statements or equivalent documents relating to the Purchased
Assets for filing under the provisions of the UCC or other law of any applicable
jurisdiction.

Section 9.08. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of CFC or CompuCredit, any right, remedy, power
or privilege hereunder, shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exhaustive of any rights, remedies, powers and
privileges provided by law.

Section 9.09. Counterparts. This Agreement may be executed in two or more
counterparts (and by different parties on separate counterparts), each of which
shall be an original, but all of which together shall constitute one and the
same instrument.

Section 9.10. Binding; Third-Party Beneficiaries. This Agreement will inure to
the benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns.

Section 9.11. Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and the Conveyance Papers set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
Conveyance Papers. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

Section 9.12. Headings. The headings are for purposes of reference only and
shall not otherwise affect the meaning or interpretation of any provision
hereof.

 

26



--------------------------------------------------------------------------------

Section 9.13. Schedules and Exhibits. The schedules and exhibits attached hereto
and referred to herein shall constitute a part of this Agreement and are
incorporated into this Agreement for all purposes.

Section 9.14. Survival of Representations and Warranties. All representations,
warranties and agreements contained in this Agreement shall remain operative and
in full force and effect and shall survive conveyance of the Purchased Assets by
CFC to an issuer of asset-backed securities and the grant of a security interest
therein by such issuer to an indenture trustee.

Section 9.15. Nonpetition Covenant. Notwithstanding any prior termination of
this Agreement, CompuCredit shall not, prior to the date which is one year and
one day after the termination of this Agreement, acquiesce, petition or
otherwise invoke or cause CFC to invoke the process of any Governmental
Authority for the purpose of commencing or sustaining a case against CFC under
any Debtor Relief Law or appointing a receiver, conservator, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of CFC or
any substantial part of its property or ordering the winding-up or liquidation
of the affairs of CFC.

[END OF ARTICLE IX]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, CompuCredit and CFC have caused this Receivables Purchase
Agreement to be duly executed by their respective officers as of the date first
above written.

 

COMPUCREDIT CORPORATION

By:  

/s/ William R. McCamey

 

  Name:    William R. McCamey   Title:       Treasurer

 

COMPUCREDIT FUNDING CORP. III

By:  

/s/ Rebecca Howell

 

  Name:    Rebecca Howell   Title:      Assistant Secretary